Citation Nr: 1416644	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, Type II, claimed due to in-service Agent Orange herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, Type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The Veteran served on active duty from May 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A video conference hearing was held in January 2014.  A transcript of the hearing testimony (transcript) is associated with the claims folder.

This appeal was processed using the Virtual VA paperless claims processing system.  The Veterans Benefits Management System (VBMS) paperless claims processing system also includes pertinent evidence.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for diabetes mellitus Type II, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the duties to notify and assist.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); 

The Veteran's service treatment records make no mention of any complaints of, or findings relating to, tinnitus.  A DD Form 214 does show that he performed in-service duties which included the use of light weapons.  His allegations of in-service acoustic trauma are conceded.  

As part of a September 2011 VA hearing loss and tinnitus examination the Veteran complained of bilateral tinnitus.  The Veteran informed the examiner that he served in the infantry, and a positive history of military noise exposure was documented.  The Veteran denied both occupational and recreational noise exposure.  The Veteran reported that his tinnitus began 30 years earlier.  He described it as being intermittent.  Bilateral tinnitus was diagnosed.  The examiner commented that it was less likely as that that the Veteran's tinnitus was caused by or the result of his exposure to in-service noise exposure.  In supplying this opinion, the examiner pointed out that the Veteran had indicated his tinnitus began 30 years earlier, but that he separated from service 41 years ago.  This, to the examiner, meant that the tinnitus did not begin until 11 years after his service separation.

At his January 2014 hearing with the undersigned, the Veteran gave a history of in-service acoustic trauma (including being near mortar rounds), and added that his tinnitus began during his military service (i.e., high pitched ringing), and had continued to have these symptoms since that time.  

Despite the absence of medical evidence, the Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question. 

The Board acknowledges the opinion provided by the September 2011 VA examiner; however, considering the Veteran's in-service noise exposure and sworn testimony regarding the onset of tinnitus in service, the evidence shows that Veteran has experienced tinnitus since service.  Resolving all doubt in favor of the Veteran, the service connection for tinnitus is warranted. 

ORDER

Service connection for tinnitus is granted.


REMAND

Further development is required on the claims of service connection diabetes mellitus, Type II and peripheral neuropathy of the upper and lower bilateral extremities.  

The Veteran claims that he has Type II diabetes, as a result of in-service exposure to Agent Orange and diabetes has caused peripheral neuropathy.  He served in Vietnam and is, therefore, presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  If diabetes mellitus is diagnosed, presumptive service connection would be warranted.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  

From the evidence of record, it is unclear whether the Veteran has been diagnosed with diabetes.  A VA Agent Orange "examination" report dated in October 2008 lists diabetes Type 2,, but the examination portion (if conducted) is not of record.  It is not clear from this particular record if the Veteran in fact had Type 2 diabetes at that time.  

Also of record are several VA medical records, to include those dated in November 2002, February 2003, September 2005, and March 2011, which all report a finding of "glucose intolerance."  There is no specific diagnosis of diabetes.  

Given the medical records and the Veteran's assertion that he has been diagnosed with diabetes, a medical opinion is required.  38 C.F.R. § 3.159(c)(4).  

The claims of service connection for peripheral neuropathy of the upper and lower extremities are inextricably intertwined with the claim of service connection for diabetes and should be addressed as part of an appropriate medical examination.

At the January 2014 hearing, the Veteran testified that he was being treated at the VA Medical Center in Nashville.  Review of the electronic-based evidence shows that the most recent VA treatment records are dated in July 2013.  On remand, all VA treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, dating from July 2013 to the present.  .

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The electronic claims file and any pertinent records must be made available to the examiner for review.

Based on the examination and review of the rec:

(a)  Does the Veteran currently have a confirmed diagnosis of diabetes mellitus, Type 2?  A diagnosis of diabetes mellitus, Type 2, must be specifically confirmed or ruled out.

(b)  Does the Veteran have a confirmed diagnosis of peripheral neuropathy of the upper and/or lower extremities?  

(i)  If so, is it at least as likely as not that any current bilateral upper and/or lower extremity neurological symptoms were incurred in service?.

(ii)  If the answer to (i) is no, is it at least as likely as not that any current bilateral upper and/or lower extremity neurological symptoms were caused or aggravated by the Veteran's Type II diabetes mellitus?

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the development requested above has been completed to the extent possible, again review the record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


